[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 248 
Judgment was ordered for the defendant upon the case made by the complaint, and assuming the truth of all its allegations of fact. It sought equitable relief only, and asked that the defendant, who was collector of taxes, be restrained from collecting the tax assessed against the plaintiff company, and that such assessment be declared null and void. Such an injunction was the one essential and vital element of the relief sought, without which the action could furnish no remedy for the right alleged to have been invaded. As a general rule such an action cannot be maintained for the double reason that public policy will not sanction that sort of interference with the process of taxation, and that ample remedies exist at law. (Western R.R. Co. v. Nolan, 48 N.Y. 513.) The complaint alleges two wrongs suffered by the plaintiff company, which were that the assessment made was *Page 250 
out of due proportion, and too large in its valuation, and that the assessment itself was null and void because Parker and Courtright, who assumed to make it, were not assessors at all, either de jure or de facto. For the first wrong the remedy by certiorari is entirely adequate, and has been shaped by the statute to meet exactly such an emergency. The remedy for the other wrong was an action against the collector for seizing the personal property of the plaintiff company upon a warrant void on its face; for if Parker and Courtright were neither assessors dejure nor de facto, and so merely strangers and trespassers, their signatures could afford no protection, and there could be no valid assessment-roll. In either view there was no necessity for equitable interference, and the general rule must prevail.
The judgment should be affirmed, with costs.
All concur except PECKHAM, J., not sitting.
Judgment affirmed.